
	
		II
		110th CONGRESS
		2d Session
		S. 2591
		IN THE SENATE OF THE UNITED STATES
		
			February 4, 2008
			Mr. Specter introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 1 of title 17, United States Code, to
		  provide an exemption from exclusive rights in copyright for certain nonprofit
		  organizations to display live football games, and for other
		  purposes.
	
	
		1.Copyright exemption for
			 certain displays by certain nonprofit organizationsSection 110(5) of title 17, United States
			 Code, is amended—
			(1)in subparagraph
			 (A), by inserting or (C) after (B);
			(2)in subparagraph
			 (B)(v), by adding or after the semicolon; and
			(3)by adding at the
			 end the following:
				
					(C)communication by
				an entity defined under section 3121(w)(3)(A) or (B) of the Internal Revenue
				Code of 1986 of a transmission or retransmission embodying a performance of a
				professional football contest intended to be received by the general public,
				originated by a radio or television broadcast station licensed as such by the
				Federal Communications Commission, or if an audiovisual transmission, by a
				cable system or satellite radio, if—
						(i)no direct charge
				is made to see or hear the transmission or retransmission;
						(ii)during the
				communication no money is accepted or received by the organization; and
						(iii)the
				transmission or retransmission is not further retransmitted by the
				establishment where the transmission or retransmission is
				received.
						.
			
